Citation Nr: 0938744	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The Veteran had active service from June 1995 to July 1998.  
The record also reflects unspecified periods of active and 
inactive duty training in the National Guard from May 1981 to 
September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the RO, 
which denied the above claims.  

Claims for initial increased ratings for discogenic disease 
of the lumbar spine and bilateral epididymitis had also been 
developed for appellate review but were withdrawn by the 
Veteran in January 2007.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The Veteran is not shown to have a left knee disability 
at present which is related to service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service nor may any current arthritis of the left knee be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in June 2004 and March 2005, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claims, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, all VA and private medical records identified 
by the Veteran have been obtained and associated with the 
claims file.  The Veteran was afforded an opportunity for a 
personal hearing, but declined.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  In this case, the Board 
concludes that an examination of the Veteran's left knee is 
not needed because there is no persuasive evidence that the 
claimed condition is related to service or a disease 
manifested in accordance with presumptive service connection 
regulations which would support incurrence or aggravation 
indication that any current left knee disability may be 
related to military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  



Left Knee Disability

Initially, the Board notes that the RO made numerous attempts 
to obtain the Veteran's service treatment records from the 
National Personal Records Center (NPRC), the Defense 
Personnel Records Imaging System, the United States Army 
Reserve Control Group for retired records, and the Veteran's 
reserve unit without success.  The RO was informed by the 
NPRC in April 2007, that there were no service treatment 
records on file at that facility and that the whereabouts of 
his records was unknown.  The Veteran submitted copies of 
service treatment records with his original claim which 
showed treatment for various maladies from 1981 to 1998.  He 
was also advised by the RO in March 2005, to submit any 
service treatment records in his possession.  However, no 
additional service records were received from the Veteran.  

Where service medical records are absent or missing, there is 
a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Veteran contends that his current left knee disability 
was due to the physical demands of military service and 
believes that service connection should be established for a 
left knee disability.  

The available service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any left 
knee problems during service.  VA outpatient treatment 
records from 2000 to 2004 were likewise, negative for any 
complaints, treatment or abnormalities referable to any left 
knee problems.  The first evidence of a left knee problem was 
noted on a private medical report dated in October 2003.  The 
report noted that the Veteran was seen for aches and pains in 
his left knee and reported that he was an ex-wrestler.  
Magnetic resonance imaging (MRI) at that time revealed a torn 
Grade II lateral meniscus.  The diagnosis on VA examination 
in September 2004 was left knee meniscal tear.  

While the Veteran may believe that his current left knee 
disability is related to service, he has not presented any 
competent medical evidence to support that assertion.  Where 
a determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In this case, there is no objective evidence of any 
treatment, abnormalities, or diagnosis referable to any left 
knee problems in service or until more than five years after 
service separation.  The Board notes that while the Veteran's 
original service treatment records are not available for 
review, he provided VA with copies of his service records 
which showed treatment for various maladies on a number of 
occasions during his three years of active service.  The 
available treatment records do not reflect any history, 
treatment, or pertinent abnormalities referable to his left 
knee.  Further, to the extent that the Veteran may provide 
competent evidence that he has had chronic left knee problems 
since service, his assertions must be assessed in terms of 
credibility in light of the other evidence of record 
including that contemporaneous with his military service and 
records since service.  Notably, the record contains no 
probative evidence showing treatment for any left knee 
problems until more than five year after his discharge from 
service.  

The fact that the record does not reflect any complaints, 
findings or diagnosis referable to any left knee problems 
until many years after service, weighs against the finding of 
a nexus between any current left knee disability and service.  
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom 
Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints].  

While the Veteran's contentions have been carefully and 
sympathetically considered, his contentions are outweighed by 
the absence of any reported history or objective medical 
evidence of a left knee problem in service or until many 
years after service.  

As there is no competent medical evidence of a left knee 
disability in service or until more than five years after 
service, and no competent evidence relating any current 
claimed disability to service, the record affords no basis to 
grant service connection.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a left knee disability is denied.  


REMAND

Concerning the claim for service connection for hypertension, 
the Board finds that additional development is necessary 
prior to further appellate review.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The Veteran contends that he had elevated blood pressure 
readings in service and believes that his current 
hypertension was manifested in service.  In a letter received 
in January 2007, the Veteran reported that there was "new 
and material" evidence concerning his hypertension at the 
San Juan VAMC.  However, no effort has been made to obtain 
that evidence.  

The service records show that while the Veteran was seen for 
various medical problems on numerous occasions while on 
active service from June 1995 to July 1998, he never 
complained of, or was treated for any cardiovascular problems 
or hypertension.  The blood pressure readings from the 
available service treatment records were as follows: 148/78 
in December 1995; 120/80 in April 1996; 120/80 in July 1996; 
120/70 in February 1997, and 146/94 in January 1998.  

When seen initially by VA in September 2000, the Veteran 
reported a family history of hypertension and angina.  His 
blood pressure at that time was 123/70, and there were no 
signs or symptoms of a cardiovascular disorder, i.e., no 
clubbing, cyanosis, murmurs, clicks or other cardiovascular 
abnormalities.  The assessment by the examining nurse was 
high blood pressure - controlled.  However, given the absence 
of any objective findings or additional diagnostic studies, 
the basis for the assessment is not clear.  Subsequent 
private medical records dated in October 2001 showed a blood 
pressure reading of 160/92 and sinus tachycardia on an 
electromyography (EMG).  The assessment was uncontrolled 
blood pressure.  When seen by VA in May 2003, the physician 
noted a two year history of hypertension and indicated that 
the Veteran had been on Felodipine 10-mg. for three months.  
Based on the current evidence of record, it is not clear when 
the Veteran's hypertension was first manifested.  

Given the medical complexity of this case, the Board finds 
that a VA examination should be undertaken to determine the 
nature and, if feasible, the date of onset of the Veteran's 
hypertension.  Part of VA's duty to assist under VCAA is to 
provide the Veteran with an examination if, as in this case, 
there is competent evidence of a current disability, and the 
evidence indicates that the disability may be related to an 
event in service.  38 C.F.R. § 3.159(c)(4) (2009).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
cardiovascular problems and, in 
particular, hypertension since his 
discharge from service.  Thereafter, the 
AMC should attempt to obtain all 
identified records not already of record, 
including all records from VAMC San Juan 
from 2005 to the present and associate 
them with the claims file.  All attempts 
to procure records should be documented 
in the file.  If any records identified 
by the Veteran cannot obtain, a notation 
to that effect should be inserted in the 
file.  

2.  The Veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and, if feasible, date of 
onset of any identified hypertension.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review and a notation to the 
effect that this record review took place 
should be included in the report.  All 
appropriate studies and testing should be 
undertaken in connection with this 
examination.  If hypertension is 
identified, the examiner should provide 
an opinion as to whether it is it at 
least as likely as not that his 
hypertension is related to or otherwise 
had its onset in service or within one 
year of discharge from service.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to this matter, this should 
be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
Veteran is hereby advised that his 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


